DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Shape III (Figs. 5, 11-12) in the reply filed on 14 December 2020 is acknowledged.
Claims 3, 5, 8-9, 11, and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2020.1

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/288,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as follows.
2
Instant application
Application 16/288,471
1. A touch sensor comprising
A touch sensor comprising:
a first sensing electrode unit formed on a substrate in a first direction; and 
a first detection electrode portion formed on a substrate in a first direction; and
a second sensing electrode unit formed on the substrate in a second direction crossing the first direction, wherein, 
a second detection electrode portion formed on the substrate in a second direction intersecting the first direction,
a plurality of fine etching patterns are formed in boundary portions of unit transparent electrodes included in the first sensing electrode unit and the second sensing electrode unit, 
wherein a plurality of fine etched patterns are formed in a boundary portion between unit transparent electrodes included in the first detection electrode portion and the second detection electrode portion
each unit transparent electrode has a shape in which a portion of a curved line connecting vertices of a polygon is removed, and adjacent unit transparent electrodes are electrically connected to each other, 
wherein each unit transparent electrode has a shape in which a part of the boundary portion having a polygonal shape is removed by the fine etched pattern, and adjacent unit transparent electrodes are electrically connected to each other

wherein a pitch of the unit transparent electrode is in a range of 100 pm to 500 pmlT.H; and 

an inter-electrode dummy formed between the first detection electrode portion and the second detection electrode portion, having a shape which is the same as that of the unit transparent electrode, and electrically insulated from the unit transparent electrode:

wherein a plurality of the dummy patterns having a spatial frequency which is the same as that of the fine etched patterns are interposed between the first detection electrode portion and the second detection electrode portion to dispose the same high frequency component on a front surface of the touch sensor so that a pattern of the touch sensor is not seen due to the same high frequency component disposed on the front surface of the touch sensor.
plurality of the unit transparent electrodes distinguished by the fine etching patterns have a tessellation structure.
From claim 4: “wherein the plurality of unit transparent electrodes defined by the fine etched patterns have a tessellation structure.”


So the two claims are very similar to each other with only minor differences. The instant application specifies “a curved line connecting vertices of a polygon,” but this is anticipated by “having a 
Similarly instant claims 4, 6, and 7 are anticipated by copending claim 5 – the structure follows from the “quadrilateral shape” of this claim.

Claims 2, 10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 or 5 of copending Application No. 16/288,471 in view of Lee et al. (US 2014/0098057). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 2:
This is very similar to claim 1 above except it recites the “bridge electronic unit.” 
Lee discloses a “bridge electronic unit” (shown in, e.g., Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in the copending application the elements taught by Lee.
The rationale is as follows:
This is a pretty typical component in this kind of device, allowing the number of layers to be minimized. One of ordinary skill in the art could have included it with predictable results.
Regarding claims 10 and 12-13:
They are likewise similar to claims 4 and 6-7 above.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 11 of U.S. Patent No. 10,725,569. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1:

10,725,569
1. A touch sensor comprising
A touch sensor comprising:
a first sensing electrode unit formed on a substrate in a first direction; and 
a first detection electrode portion formed on a substrate in a first direction; and
a second sensing electrode unit formed on the substrate in a second direction crossing the first direction, wherein, 
second sensing electrode unit formed on the substrate in a second direction crossing the first direction, wherein
a plurality of fine etching patterns are formed in boundary portions of unit transparent electrodes included in the first sensing electrode unit and the second sensing electrode unit, 
a plurality of fine etching patterns are formed in boundary portions of unit transparent electrodes included in the first sensing electrode unit and the second sensing electrode unit,
each unit transparent electrode has a shape in which a portion of a curved line connecting vertices of a polygon is removed, and adjacent unit transparent electrodes are electrically connected to each other, 
the plurality of fine etching patterns formed in the boundary portions of the unit transparent electrodes have a shape in which, for a hexagon having two opposite sides having a first length and four sides other than the two sides having a second length greater than the first length, a portion of a curved line connecting end points of the four sides is removed,

adjacent unit transparent electrodes are electrically connected to one another.
an inter-electrode dummy is formed between the first sensing electrode unit and the second sensing electrode unit, the inter-electrode dummy has the same shape as the unit transparent electrodes, and the inter-electrode dummy is electrically insulated from the unit transparent electrodes, and a 
from claim 4: “further comprising an inter-electrode dummy formed between the first sensing electrode unit and the second sensing electrode unit and electrically insulated from the unit transparent electrodes, the inter-electrode dummy having the same shape as the unit transparent electrodes.”
plurality of the unit transparent electrodes distinguished by the fine etching patterns have a tessellation structure.



	So the patent specifies “a hexagon,” but this still anticipates the “polygon” of the instant claim. Although the patent does not specify the “tessellation structure,” this follows from the description of “a unit transparent electrode” having a hexagonal shape.
	With respect to claim 2:
	This claim is similar except it specifies the “bridge electronic unit.” This is recited in the patent claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2014/0160374); Lee et al. (US 2017/0344162); Jo et al. (US 2017/0139525); Kikukawa et al. (US 2017/0102804); Kim et al. (US 2015/0242035); Choi et al. (US 2019/0018518).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that in the case of claim 6 and similar claims, these claims refer to “a quadrangle arranged in a lattice structure.” From the language in the specification, this probably refers to Shape II (Figs. 9-10), but the pattern of the elected Figs. 11-12 arguably can also be considered a “lattice” and so this claim can be considered generic to both Shape II and Shape III.
        
        2 A notice of allowance has been issued in this case so presumably it will be patented at any moment